Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered October 19, 1994, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*501Ordered that the judgment is affirmed.
The hearing court’s determination on issues of credibility should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Williams, 226 AD2d 750, 751; People v Garafolo, 44 AD2d 86, 88). We find no reason to disturb the court’s finding that the police officers’ testimony was credible.
Based on the information supplied by the unidentified informants during their face-to-face conversation with the police officers and the observations of one of the officers as he approached the defendant, the police had a reasonable suspicion that the defendant possessed a gun (see, People v Sapp, 241 AD2d 503 [decided herewith]; People v Sledge, 225 AD2d 711; People v Agyman, 204 AD2d 731; People v Sattan, 200 AD2d 640; People v Castro, 115 AD2d 433, affd 68 NY2d 850). Consequently, the stop of the defendant and the retrieval of the gun from his waistband were lawful (see, People v Agyman, supra; People v Sattan, supra; People v Whitehead, 135 AD2d 997, 998-999; People v Smith, 93 AD2d 432, 434). Thompson, J. P., Joy, Altman and Florio, JJ., concur.